Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/19/2021.  Presently claims 1-6 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 03/19/2021 with respect to Claim Rejections - 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record. New Claim Rejections - 35 USC § 102 have been presented based upon the Applicant’s amendments.

Claim Objections
Claim 2 objected to because of the following informalities: 
Regarding claim 2, in line 2 the phrase “mechanism comprise” should be changed to “mechanism comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “a direction ZZ’ “in lines 5-6. This limitation lacks clear antecedent basis because it’s unclear if “a direction ZZ’ ” is the same as or different from “a direction ZZ’” that recited in claim 1 which claim 5 depends from.
As best understood and for the purpose of the examination, the Examiner interpreted “a direction ZZ’” is the same as “a direction ZZ’” of recited in claim 1.

Claim 5 recites the limitation “the desired shape “in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the finished part “in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the direction“ in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (CN104353718A attached NPL, English Machine translation).

Regarding claim 1, Liang disclose a device for stamping a blank (fig.1: (5)) in order to produce a stamped part (paragraphs 57-61), comprising: 
a frame including a punch (fig.1: (1)) comprising a bearing surface (see fig.1a below), and an anvil (fig.1: (3)) (paragraph 431); 
another frame (fig.1: (2)) defining a cavity (see fig.1a below) for forming the stamped part and including a magnetic field generator (fig.1: (4)), 

wherein the anvil (fig.1: (3)) and the magnetic field generator (fig.1: (4)) are arranged on either side of another portion of the blank, with the anvil (fig.1: (3)) facing the first surface (see fig.1a below), and 
the magnetic field generator (fig.1: (4)) facing a second surface (see fig.1a below), opposite the first surface, at a predetermined distance from said second surface (see fig.1a below), 
said magnetic field generator (fig.1: (4)) being configured to apply a pressure on the blank towards the anvil, in a direction ZZ', so as to thrust said blank on said anvil so that the bearing surface receives the first surface of the blank (figs.1c-1e) (paragraphs 481-483); and 
a movement mechanism arranged to move the punch, relative to the magnetic field generator, in a direction opposite the direction ZZ' (paragraph 485 and figs.1a-1h: the punch (1) is pressed down in opposite direction of the magnetic force of fig.1d, and the punch inherent having a linear movement mechanism to move the punch up and down).

    PNG
    media_image1.png
    572
    781
    media_image1.png
    Greyscale






Regarding claim 2, Liang disclose wherein the movement mechanism comprise a linear actuator (paragraph 485 and figs.1a-1h: the punch (1) is pressed down in opposite direction of the magnetic force of fig.1d, and the punch inherent having a linear movement mechanism to move the punch up and down).  

Regarding claim 5, Liang disclose a method for stamping by magnetic pulse a blank in order to produce a stamped part, using a device for stamping in accordance with claim 1 (see the rejection of claim 1 above), comprising: 
a) positioning the blank (fig.1a: (5)) in the device for stamping, 
b) subjecting the blank to a magnetic field caused by the magnetic field generator (fig.1: (4)) in such a way that a pressure is exerted on the second surface of the blank in a direction ZZ' and thrusts said blank against the anvil (paragraphs 481-483), and 
c) moving the punch by the movement mechanism in a direction opposite the direction ZZ (paragraph 485 and figs.1a-1h: the punch (1) is pressed down in opposite direction of the magnetic force of fig.1d, and the punch inherent having a linear movement mechanism to move the punch up and down), 
with the steps b) and c) being repeated until the desired shape is obtained for the finished stamped part (paragraph 492).  

Regarding claim 6, Liang disclose wherein as the punch moves, a radial pressure is exerted on the blank in the direction of said punch, thrusting said blank on said punch (figs1e-1h).


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji (JPH01186225A attached NPL, English Machine translation).

Regarding claim 1, Yuji disclose a device for stamping a blank (fig.1: (1))in order to produce a stamped part (paragraphs 13 and figs.), comprising: 
a frame including a punch (fig.1: (1)) comprising a bearing surface (see fig.1 below), and an anvil (fig.1: (3)) (page 2 lines 8- last line); 
another frame (fig.1: (2)) defining a cavity (fig.1: (6)) for forming the stamped part and including a magnetic field generator (figs.1 and 2: (5)), 
wherein the bearing surface of the punch is configured for receiving a portion of a first surface of the blank (see fig.1 below), 
wherein the anvil (fig.1: (3)) and the magnetic field generator (fig.1: (5)) are arranged on either side of another portion of the blank, with the anvil (fig.1: (3)) facing the first surface (see fig.1 below), and 
the magnetic field generator (figs.1 and 2: (5)) facing a second surface (see fig.1 below), opposite the first surface, at a predetermined distance from said second surface (see fig.1 below), 
said magnetic field generator (figs.1 and 2: (5)) being configured to apply a pressure on the blank towards the anvil, in a direction ZZ', so as to thrust said blank on said anvil so that the bearing surface receives the first surface of the blank (figs.1c-1e) (page 3 lines 27-30: The processing base plate 1 subjected to the action of such a magnetic force is further squeezed in two punch); and 


Regarding claim 2, Yuji wherein the movement mechanism comprise a linear actuator (page 3 lines 40-44: the punch (2) is raised in opposite direction of the magnetic force, and the punch (2) inherent having a linear movement mechanism to move the punch up and down).

    PNG
    media_image2.png
    572
    715
    media_image2.png
    Greyscale




























Regarding claim 3, Yuji disclose an adjusting means (fig.4: (7)) configured to adjust a space between an anvil (fig.4: (3)) and a magnetic field generator (fig.4: (5)) (page 3 lines 36-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN104353718A attached NPL, English Machine translation) in view of Nishimura (US 20160114379A1).

Regarding claim 4, Liang does not disclose a blank-holder configured to impose a retaining pressure on the movement of the blank, against the punch.  

However, providing “a blank-holder configured to impose a retaining pressure on the movement of the blank, against the punch” is an optional design depending on the shape requirement of the final product.

Nishimura teaches a device for stamping a blank (abstract), comprising:
a blank-holder (fig.6: (42)) configured to impose a retaining pressure on the movement of the blank (fig.6: (50)), against a punch (fig.6: (31)) (paragraph 0086)).

Both of the prior arts of Liang and Nishimura are related to a punching device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liang to have a blank-holder configured to impose a retaining pressure on the movement of the blank, against the punch as taught by Nishimura, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725  
                                                                                                                                                                                                      /JIMMY T NGUYEN/Primary Examiner, Art Unit 3725